            Case 3:19-mc-00038-JCH Document 43 Filed 05/18/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

IN RE:                        )
                              )
APPLICATION OF CA INVESTMENT )
(BRAZIL) S.A. FOR AN ORDER TO )
TAKE DISCOVERY FOR USE IN     ) Case No. 3:19-mc-00038-JCH
FOREIGN PROCEEDINGS PURSUANT )
TO 28 U.S.C. § 1782           )
                              )

                   MOTION FOR ALEXANDER P. WENTWORTH-PING
                     TO WITHDRAW AS COUNSEL OF RECORD

       Pursuant to Local Rule 7(e) of the United States District Court for the District of

Connecticut, upon the declaration of Alexander P. Wentworth-Ping below, Respondent Eldorado

USA, Inc. hereby moves this Court for an Order allowing Mr. Wentworth-Ping to withdraw as

counsel of record, and for Mr. Wentworth-Ping to be removed from this action’s service list.

       In support of this motion to withdraw, Alexander P. Wentworth-Ping deposes and states:

       1.       After May 29, 2020, I will no longer be associated with the law firm of Quinn

Emanuel Urquhart & Sullivan, LLP.

       2.       Other counsel of record at Quinn Emanuel Urquhart & Sullivan, LLP and

Carmody Torrance Sandak & Hennessey, LLP will continue represent Respondent in the above-

captioned case.

       3.       My withdrawal will not affect any deadlines or cause any delay in this matter.

       4.       I have served this notice on the client and all parties in this case.
         Case 3:19-mc-00038-JCH Document 43 Filed 05/18/20 Page 2 of 3



DATED:     New York, New York              QUINN EMANUEL URQUHART &
           May 18, 2020                      SULLIVAN, LLP




                                           By: /s/ Alexander P. Wentworth-Ping
                                              Alexander P. Wentworth-Ping
                                              QUINN EMANUEL URQUHART &
                                              SULLIVAN UK LLP
                                              51 Madison Avenue, 22nd Floor
                                              New York, NY 10010
                                              Telephone: 212-849-7000
                                              Facsimile: 212-849-7100
                                              alexwentworthping@quinnemanuel.com

                                              Attorney for Respondent Eldorado USA,
                                              Inc.




                                       2
          Case 3:19-mc-00038-JCH Document 43 Filed 05/18/20 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I hereby certify that on May 18, 2020, I caused the foregoing document to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all counsel of record registered for electronic filing.




                                                       By: /s/ Alexander P. Wentworth-Ping
                                                          Alexander P. Wentworth-Ping
                                                          51 Madison Avenue, 22nd Floor
                                                          New York, NY 10010
                                                          Telephone: 212-849-7000
                                                          Facsimile: 212-849-7100
                                                          alexwentworthping@quinnemanuel.com




                                                   3
